DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-8 are allowable.
The primary reasons for allowance of claim 1 in the instant application is the combination with the inclusion in these claims that “hold a read instruction that is issued from the first cache to the second cache, hold a write-back instruction that is issued from the first cache to the second cache, process the read instruction and the write-back instruction, determine whether a target address of the read instruction is held by the first cache by using a cache tag that indicates a state of the first cache, and when data of the target address is held by the first cache, abort the read instruction until it is determined that data of the target address is not held by the first cache”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 8 in the instant application is the combination with the inclusion in these claims that “a first port that holds a read instruction received from the higher cache, a second port that holds a write-back instruction received from the higher cache, a processing unit that processes the read instruction input from the first port and the write-back instruction input from the second port, a cache unit that holds data, and a higher cache tag that indicates a state of the higher cache, wherein the processing unit aborts the read instruction input from the first port, until the higher cache tag indicates that the higher cache does not hold the data of the target address, when the higher cache tag indicates that the higher cache holds data of a target address of the read instruction input from the first port”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138